                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


RICKY G. DAVIS,

       Plaintiff,

                                                        Civil Action No. 3:19CV218-HEH


ROBERT O'HARA,et al..

       Defendants.


                                 MEMORANDUM OPINION
                    (Dismissing With Prejudice 42 U.S.C.§ 1983 Action)

       Ricky G. Davis, a Virginia inmate proceeding pro se and informa pauperis, filed

this 42 U.S.C. § 1983 action. By Memorandum Order entered on June 21,2019, the

Court directed Davis to file a particularized complaint within fourteen(14)days of the

date of entry thereof.. After receiving an extension, Davis filed his Particularized

Complaint. (ECF No. 14.) The matter is before the Court for evaluation pursuant to 28

U.S.C. §§ 1915(e)(2) and 1915A.

                            I.     PRELIMINARY REVIEW


       Pursuant to the Prison Litigation Reform Act("PLRA")this Court must dismiss

any action filed by a prisoner ifthe Court determines the action (1)"is frivolous" or(2)

"fails to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see also

28 U.S.C. § 1915A. The first standard includes claims premised upon "indisputably

meritless legal theory," or claims where the "factual contentions are clearly baseless."

Clay V. Yates, 809 F. Supp. 417,427(E.D. Va. 1992)(quoting AfeiYz^e v. Williams, 490
U.S. 319, 327(1989)). The second standard is analyzed under the familiar requirements

of Fed. R. Civ. P. 12(b)(6).

       "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits ofa claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943,952

(4th Cir, 1992)(citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and

Procedure § 1356(1990)). In considering a motion to dismiss for failure to state a claim,

a plaintiffs well-pleaded allegations are taken as true and the complaint is viewed in the

light most favorable to the plaintiff. Mylan Labs., Inc. v. Matkari,1 F.3d 1130, 1134(4th

Cir. 1993); see also Martin,980 F.2d at 952. This principle applies only to factual

allegations, however, and "a court considering a motion to dismiss can choose to begin

by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption oftruth." Ashcroft v. Iqbal, 556 U.S. 662,679(2009).

       The Federal Rules of Civil Procedure "require[]only 'a short and plain statement

ofthe claim showing that the pleader is entitled to relief,' in order to 'give the defendant

fair notice of what the ... claim is and the grounds upon which it rests.'" Bell Atl. Corp.

V. Twombly,550 U.S. 544, 555(2007)(second alteration in original)(quoting Conley v.

Gibson, 355 U.S. 41,47(1957)). Plaintiffs cannot satisfy this standard with complaints

containing only "labels and conclusions" or a "formulaic recitation ofthe elements of a

cause of action." Id. (citations omitted). Instead, a plaintiff must allege facts sufficient

"to raise a right to relief above the speculative level," id. (citation omitted), stating a

claim that is "plausible on its face," id. at 570, rather than merely "conceivable." Id. "A
claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp., 550 U.S. at 556). Lastly, while the Court

liberally construes pro se complaints, Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir.

1978), it will not act as the inmate's advocate and develop,sua sponte, statutory and

constitutional claims the inmate failed to clearly raise on the face of his complaint. See

Brock V. Carroll, 107 F.3d 241, 243(4th Cir. 1997)(Luttig, J., concurring); see also

Beaudettv. City ofHampton,775 F.2d 1274, 1278(4th Cir. 1985).

                        II.    SUMMARY OF ALLEGATIONS


       Davis alleges that Southampton County Circuit Court Judge Robert O'Hara,

Commonwealth's Attorney Eric A. Cooke, and Circuit Court Clerk Richard L.Francis

violated his Sixth and Fourteenth Amendments by refusing to allow Davis to represent

himself during his revocation proceedings. Davis demands $15,000 in monetary

damages, and a "reparative injunction" of ordering a new revocation hearing. (Part.

Compl. H 19.) It is both unnecessary and inappropriate to engage in an extended

discussion ofthe lack of merit ofDavis's theories for relief. See Cochran v. Morris, 73

F.3d 1310, 1315 (4th Cir. 1996)(emphasizing that "abbreviated treatment" is consistent

with Congress's vision for the disposition of frivolous or "insubstantial claims"(citing

Neitzke v. Williams,490 U.S. 319, 324(1989))). Davis's Particularized Complaint will

be dismissed for failing to state a claim under Federal Rule of Civil Procedure 12(b)(6)

and as legally frivolous.
                                    III.   ANALYSIS


       A.     Judicial and Quasi-Judicial Immunity

       Davis faults Defendant O'Hara for refusing to allow him to represent himselfpro

se during his revocation hearing. However,judges are absolutely immune from suits

under § 1983 for acts committed within their judicial discretion. Stump v. Sparkman,435

U.S. 349, 355-56(1978). "Absolute judicial immunity exists 'because it is recognized

that judicial officers in whom discretion is entrusted must be able to exercise discretion

vigorously and effectively, without apprehension that they will be subjected to

burdensome and vexatious litigation.'" Lesane v. Spencer, No. 3:09CV012,2009 WL

4730716, at *2(E.D. Va. Dec. 3, 2009)(citations omitted)(quoting McCray v. Maryland,

456 F.2d 1, 3(4th Cir. 1972), overruled on other grounds.Pink v. Lester, 52 F.3d 73,77

(4th Cir. 1995)). A judge is entitled to immunity even if"the action he [or she] took was

in error, was done maliciously, or was in excess of his [or her] authority ...." Stump,

435 U.S. at 356. This immunity extends to magistrates in Virginia. Pressly v. Gregory,

831 F.2d 514, 517(4th Cir. 1987)(citation omitted)(noting that "[a]s judicial officers,

magistrates are entitled to absolute immunity for acts performed in their judicial

capacity"). Only two exceptions apply to judicial immunity: (1)nonjudicial actions; and

(2)those actions "though judicial in nature, taken in complete absence of all jurisdiction."

Mireles v. Waco,502 U.S. 9, 11-12(1991)(citations omitted). Neither exception applies

in this instance.


       Davis fails to allege facts that plausibly suggest that Defendant O'Hara's refusal to

allow Davis to represent himself, was a nonjudicial action or that Defendant O'Hara actions
were taken in complete absence of all jurisdiction. Thus, Defendant O'Hara is entitled to

absolute immunity. Davis's claims against Defendant O'Hara will be dismissed as legally

frivolous and for failure to state a claim upon which relief may be granted.

       Davis also contends that, Defendant Francis, the Clerk ofthe Circuit Court,

conspired with the judge and prosecutor to deny Davis his right to self-representation.

Judicial immunity also applies to quasi-judicial officers acting pursuant to court

directives. See Butler v. Johnson, No. l:07cvl 196(GBL/TRJ),2007 WL 4376135, at *3

(E.D. Va. Dec. 12, 2007)(citing Lockhart v. Hoenstine,411 F.2d 455(3d Cir. 1969)).

"Quasi-judicial" immunity shields court officers from "the danger that disappointed

litigants, blocked by the doctrine of absolute immunity from suing the judge directly, will

vent their wrath on clerks, court reporters, and other judicial adjuncts ...." Kincaid v.

Vail, 969 F.2d 594,601 (7th Cir. 1992)(citation omitted)(internal quotation marks

omitted); see McCray,456 F.2d at 5 n.l 1 (holding that clerks have "derivative immunity"

when they act under the direction ofthe court). Clerks are entitled to quasi-judicial

immunity when they perform "judicial act[s]... having an integral relationship with the

judicial process." Wymore v. Green, 245 F. App'x 780,783(10th Cir. 2007)(alteration

in original)(citation omitted)(internal quotation marks omitted).

       Davis contends that Defendant Francis "would not provide the plaintiff with the

Virginia Supreme Court document needed to endorse a valid waiver" presumably, of his

right to counsel. (Part. Compl.f 16.) Davis fails to allege facts that indicate that

Defendant Francis was performing anything other than a judicial act when he allegedly

failure to provide Davis with a form. Accordingly, Davis's claims against Defendant
Francis will be dismissed as legally frivolous and for failure to state a claim upon which

relief may be granted.

       B.     Prosecutorial Immunity

       Prosecutorial immunity bars Davis's claims against Defendant Cooke. See Imbler

V. Pachtman,424 U.S. 409,430(1976). Prosecutorial immunity extends to actions taken

while performing "the traditional functions of an advocate," Kalina v. Fletcher, 522 U.S.

118, 131 (1997)(citations omitted), as well as functions that are "intimately associated

with the judicial phase ofthe criminal process." Imbler, 424 U.S. at 430. To ascertain

whether a specific action falls within the ambit of protected conduct, courts employ a

functional approach, distinguishing acts of advocacy from administrative duties and

investigative tasks unrelated "to an advocate's preparation for the initiation of a

prosecution or for judicial proceedings." Buckley v. Fitzsimmons, 509 U.S. 259, 273

(1993)(citation omitted); Carter v. Burch, 34 F.3d 257, 261-63(4th Cir. 1994).

Absolute immunity protects those "acts undertaken by a prosecutor in preparing for the

initiation ofjudicial proceedings or for trial, and those which occur in the course of his

role as an advocate for the State." Buckley, 509 U.S. at 273. Davis fails to plead facts

plausibly suggesting that Defendant Cooke's purported actions were taken outside of his

role as an advocate for the state in his revocation proceedings. See Imbler,424 U.S. at

430(holding that prosecutorial immunity extends to prosecutor's actions "in initiating a

prosecution and in presenting the State's case"); Carter v. Burch, 34 F.3d 257, 263 (4th

Cir. 1994)(explaining that "although the trial had been completed,[the prosecutor's]

functions in representing the State in ... post-conviction motions ... very much
implicated the judicial process ...") Thus,Defendant Cooke is immune from liability

under § 1983 and any claims against him will be dismissed.

       C.     Davis's Claims Are Barred By Heck

       Here, Davis seeks monetary damages and a 'Separative injunction" in the form of

a new revocation hearing. (Part Compl. T| 19.) This form of relief would require the

invalidation or vacation ofthe judgment that revoked his probation or supervised release.

The basic premise behind his allegations, that he may seek, through a civil suit, the

vacation or alteration ofthe judgment that revoked his probation and reinstated his

suspended sentence as well as monetary damages stemming from the purportedly

improper incarceration,"is legally frivolous in light ofHeck v. Humphrey, 512 U.S. All

(1994), and related cases." Payne v. Virginia, No. 3:07cv337, 2008 WL 1766665, at *2

(E.D. Va. Apr. 17, 2008).

      In Heck,the Supreme Court emphasized that civil tort actions are "not appropriate

vehicles for challenging the validity of outstanding criminaljudgments." Heck, 512 U.S.

at 486. The Supreme Court then held that:

              In order to recover damages for allegedly unconstitutional conviction
       or imprisonment, or for other harm caused by actions whose unlawfulness
       would render a conviction invalid, a § 1983 plaintiff must prove that the
       conviction or sentence has been reversed on direct appeal, expunged by
       executive order, declared invalid by a state tribunal authorized to make such
       determination, or called into question by a federal court's issuance of a writ
       of habeas corpus, 28 U.S.C. § 2254.

Heck, 512 U.S. at 486-87(internal footnote omitted). The Supreme Court then required

that"when a state prisoner seeks damages in a § 1983 suit, the district court must

consider whether a judgment in favor of the plaintiff would necessarily imply the
invalidity of his conviction or sentence; if it would, the complaint must be dismissed

unless the plaintiff can demonstrate that the conviction or sentence has already been

invalidated." Id. at 487.

       The Supreme Court has extended Heck to civil rights actions that do not directly

challenge confinement, but instead contest procedures which necessarily imply unlawful

confinement. See Edwards v. Balisok, 520 U.S. 641,646(1997). In Balisok, the

Supreme Court concluded that a challenge based upon the purported bias ofthe decision-

maker, necessarily implied the invalidity of the sanction imposed by the decision-maker

and thus was subject to the bar announced in         Id. The Supreme Court has

explained that Heck and its progeny teach that:

             [A] state prisoner's § 1983 action is barred (absent prior
      invalidation)—no matter the relief sought(damages or equitable relief, no
      matter the target ofthe prisoner's suit (state conduct leading to conviction or
      internal prison proceedings)—if success in that action would necessarily
      demonstrate the invalidity of confinement or its duration.

Wilkinson V. Dotson,544 U.S. 74, 81-82(2005).

      Here, Davis seeks damages and a new revocation hearing because he wanted to

represent himself. Heck and related cases clearly bar Davis request for a new revocation

hearing and his claims seeking monetary damages because success on the action would

necessarily imply the invalidity ofthe revocation of his probation. See Wilkinson, 544

U.S. at 79(citing Preiser v. Rodriguez, 411 U.S. 475,489(1973)). Davis also presents

no allegation that the state court has invalidated that Judgment. Heck, 512 U.S. 486-87.

Thus, Davis's claims are frivolous. Wilkinson, 544 U.S. at 81-82;see Preiser, 411 U.S.

at 500(holding that writ of habeas corpus is the sole federal remedy when an inmate

                                            8
challenges the fact ofimprisonment and relief sought is finding that the inmate is entitled

to release); cf. Brooks v. City ofWinston-Salem, 85 F.3d 178, 183-84(4th Cir. 1996)

(noting that to state a plausible § 1983 claim of malicious prosecution for unreasonable

seizure of the person in violation of the Fourth Amendment,the defendant must have

"seized [plaintiff] pursuant to legal process that was not supported by probable cause and

... the criminal proceedings [must have] terminated in [plaintiff]s favor"). Accordingly,

even if the Defendants were not all absolutely immune from suit. Heck bars Davis's

claims.


                                  III.   CONCLUSION


        Accordingly, Davis's claims and the action will be dismissed with prejudice for

failure to state a claim and as legally frivolous. The Clerk will be directed to note the

disposition ofthe action for the purposes of28 U.S.C. § 1915(g).

        An appropriate Order will accompany this Memorandum Opinion.



                                                            /s/
                                   HENRY E.HUDSON
Date:                              SENIOR UNITED STATES DISTRICT JUDGE
               -fr
Richmond, Virginia
